                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

KENNETH RAY PITTS,
ADC # 85938                                                                            PLAINTIFF

v.                             Case No. 5:18-cv-00188-KGB/BD

DAVIS KELLEY, JR., et al.                                                           DEFENDANTS

                                          JUDGMENT

       Pursuant to the Order entered this date, it is considered, ordered, and adjudged that plaintiff

Kenneth Ray Pitts’ complaint is dismissed without prejudice.

       So adjudged this the 26th day of March, 2019.


                                                            _____________________________
                                                            Kristine G. Baker
                                                            United States District Judge
